Bell, Judge
(concurring):
*48I join in Parts I, VI, and VII, of Judge Connor’s opinion and vote to affirm on that basis alone. I do not read Judge Connor’s remaining analysis to suggest that Orsini v. Trojan Steel Corp., 219 S.C. 272, 64 S.E. (2d) 878 (1951), is not the law in South Carolina. Orsini holds that, under ordinary circumstances, a contract to furnish employment so long as the employee’s services shall be properly performed, or for a similar indefinite period, is no more than an indefinite hiring, terminable at the will of either party. The termination of an at-will employee does not normally give rise to an action for breach of contract. Small v. Springs Industries, Inc., 300 S.C. 481, 388 S.E. (2d) 808 (1990).